DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/15/22 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant states that the reference of Akaiwa and  Petermann does not teach wherein the (a) displaying displays the first label image, the second label image and the composite label image separately, independently and simultaneously in respective ones of the first region , the second region and the composite region on the editing screen (Applicants Remarks pages 15-16).  Examiner disagrees with Applicant.  Petermann teaches (a) displaying on the display device, (paragraph 0025) the screen having a first region (e.g., M region fig. 2), a second region (e.g., C region fig. 2), and a composite region (20 fig. 2), wherein the (a) displaying displays a first image that is used to form the composite image based on the first print data in the first region, a second image that is used to form the composite image based on the second print data in the second region, and a composite image formed by superposing the second image over the first image in the composite region (fig. 2 showing a composite image 20 and different color (CMYB) of image 20 in different region (paragraph 24 and 25))
wherein the (a) displaving displavs the first image that is used to form the composite image, the second image that is used to form the composite image, and the composite image separately (fig. 2, MCB and 20 region are display separately), independently (MCB and 20 region in fig. 2 are not connected to each other), and simultaneously (MCB and 20 region of fig. 2 can be seen at the same time as shown in fig. 2) in respective ones of the first region, the second region and the composite region on the editing screen (fig. 2 showing a composite image 20 and different color (CMYB) of image 20 in different region (paragraph 24 and 25)),
Since Akwaiwa teaches to display composite label image (whole print image paragraph 0137) and component label image (G2 paragraph 0137) to aid the user to edit images such that a desired label can be created, it would have been obvious to modified Akwasiwa by Peterman to include: (a) displaying on the display device, the editing screen having a first region, a second region, and a composite, wherein the (a) displaying displays a first image that is used to form the composite image (first label image in Akaiwa) based on the first print data in the first region, a second image that is used to form the composite image (second lable image in Akaiwa) based on the second print data in the second region, and a composite image (composite label image in Akaiwa) formed by superposing the second label image over the first label image in the composite region,
wherein the (a) displaving displavs the first image that is used to form the composite image (first label image in Akaiwa), the second image that is used to form the composite image (second label image in Akaiwa), and the composite image (composite label image in Akaiwa) separately, independently, and simultaneously in respective ones of the first region, the second region and the composite region on the editing screen,
The reason of doing so is to allow a user to clearly seeing each separation of the image  to assist the user in controlling/managing each color in the printing process to produce a high quality print product efficiently.
Note:  Akwaiwa teaches print images are edited, (paragraph 0005), the edited print images (first print image and second print image) are used to form different labels (paragraph 0055, 0066, 0063, 0065) to eventually used for forming a composite label (paragraph 0137).
Because Akwaiwa already teaches to display the composite image, display the component image (the first print image and second print image) for editing, Peterman’s reference is only used to show that the displayed composite image, the first print image that is used to form the composite image, and the second print image that is used to form the composite image, used for editing purpose in Akwaiwa, can be displayed separately, independently, and simultaneously in different regions of the display for the convenient of user during editing.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Akaiwa US 2002/0197090 in view of Petermann US 2009/0148620.
Regarding claim 1, Akaiwa teaches an editing device configured to edit print data including first print data and second print data via a display device for creating a composite label with a printing device (tape printing apparatus 1 and display 4 (paragraph 0111). display 4 (editing device) is used by the user when he enters data via the keyboard 3 to form or edit print image data, paragraph 0122, tape printing apparatus 1, a first tape edit mode for editing the first print image G1 to be printed on the first tape T1 to a second a tape edit mode for editing the second print image G2 to be printed on the second tape T2 paragraph 0134), the composite label including a first label and a second label and being created by superposing the second label over the first label, the first label being printed by the printing device according to the first print data, the second label being printed by the printing device according to the second print data (user can produce the composite label L0 by affixing the second print image G2 of the second label L0b onto the second print image area A2 of the first print image G1 on the first label L0a (paragraph 0137)), the editing device comprising: 
a controller (control block 200 includes a CPU 210 (paragraph 0127); and 

Akaiwa teaches display the whole print image (synthetic image formed by synthesizing the second print image G2 with the first print image G1 in the second print image area A2 of the first print image G1 including the second print image G2 on the display screen 41 of the display 4, and edit the whole print image (synthetic image). (paragraph 0137) on and edit screen.
Akaiwa fails to teach (a) displaying an editing screen on the display device, the editing screen having a first region, a second region, and a composite region, wherein the (a) displaying displays a first label image based on the first print data in the first region, a second label image based on the second print data in the second region, and a composite label image formed by superposing the second label image over the first label image in the composite region;
wherein the (a) displaving displavs the first label image, the second label image, and the composite label image separately, independently, and simultaneously in respective ones of the first region, the second region and the composite region on the editing screen,
the first print data includes first target color information and the second print data includes second target color information, the first target color information including first printing color information indicating a first printing color, the second target color information including second printing color information indicating a second printing color, and 
wherein the (a) displaying displays the first label image based on the first print data and the first target color information in the first region, and the second label image based on the second print data and the second target color information in the second region.    
 

wherein the (a) displaving displavs the first image that is used to form the composite image, the second image that is used to form the composite image, and the composite image separately (fig. 2, MCB and 20 region are display separately), independently (MCB and 20 region in fig. 2 are not connected to each other), and simultaneously (MCB and 20 region of fig. 2 can be seen at the same time as shown in fig. 2) in respective ones of the first region, the second region and the composite region on the editing screen (fig. 2 showing a composite image 20 and different color (CMYB) of image 20 in different region (paragraph 24 and 25)),
the first print data includes first target color information and the second print data includes second target color information, the first target color information including first printing color information indicating a first printing color, the second target color information including second printing color information indicating a second printing color (M image is first print data include first target color information and C image is second print data include second target color information (fig 2 and paragraph 24-25), and 
wherein the (a) displaying displays the first image that is used to form the composite image based on the first print data and the first target color information in the first region, and the second image that is used to form the composite image based on the second print data and the second target color information in the second region (fig 2, paragraph 25 displays M image is first print data include first target color information and C image is second print data include second target color information).    
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified the edit screen of Akaiwa in view of Petermann’s to include: teaches (a) displaying on the display device, the editing screen having a first region, a second region, and a composite, wherein the (a) displaying displays a first image that is used to form the composite image (first label image in Akaiwa) based on the first print data in the first region, a second image that is used to form the composite image (second lable image in Akaiwa) based on the second print data in the second region, and a composite image (composite label image in Akaiwa) formed by superposing the second label image over the first label image in the composite region,
wherein the (a) displaving displavs the first image that is used to form the composite image (first label image in Akaiwa), the second image that is used to form the composite image (second label image in Akaiwa), and the composite image (composite label image in Akaiwa) separately, independently, and simultaneously in respective ones of the first region, the second region and the composite region on the editing screen,
the first print data includes first target color information and the second print data includes second target color information, the first target color information including first printing color information indicating a first printing color, the second target color information including second printing color information indicating a second printing color, and 
wherein the (a) displaying displays the first image that is used to form the composite image (first label image in Akaiwa) based on the first print data and the first target color information in the first region, and the second image that is used to form the composite image (first label image in Akaiwa) based on the second print data and the second target color information in the second region.    
The reason of doing so is to allow a user to clearly seeing each separation of the image  to assist the user in controlling/managing each color in the printing process to produce a high quality print product efficiently.

	Regarding claim 12, Akaiwa teaches an editing device configured to edit print data via a display device for creating a composite label with a printing device (tape printing apparatus 1 and display 4 (paragraph 0111) display 4 (editing device) is used by the user when he enters data via the keyboard 3 to form or edit print image data, paragraph 0122, tape printing apparatus 1, a first tape edit mode for editing the first print image G1 to be printed on the first tape T1 to a second a tape edit mode for editing the second print image G2 to be printed on the second tape T2 paragraph 0134), the print data including 
a controller (control block 200 includes a CPU 210 (paragraph 0127); and 
a memory storing a set of program instructions therein, the set of program instructions, when executed by the controller (control block 200 includes a RAM 240 (paragraph 0127-0128), causing the editing device to perform: 
Akaiwa teaches display the whole print image (synthetic image formed by synthesizing the second print image G2 with the first print image G1 in the second print image area A2 of the first print image G1) including the second print image G2 on the display screen 41 of the display 4, and edit the whole print image (synthetic image). (paragraph 0137) on and edit screen.
Akaiwa fails to teach (a) displaying an editing screen on the display device, the editing screen having (k+1) number of regions including k number of individual regions from a first region to a k-th region and a composite region, wherein the (a) displaying displays an n-th label image based on the n-th print data in an n-th region, and a composite label image formed by superposing k number of label images sequentially from a first label image based on the first print data to a k-th label image based on the k-th print data in the composite region,
wherein the (a) displaving displavs the first label image, the second label image, and the composite label image separately, independently, and simultaneously in respective ones of the first region, the second region and the composite region on the editing screen,

wherein the n-th print data includes n-th target color information, the n-th target color information including n-th printing color information indicating an n-th printing color;
wherein the (a) displaying displays the n-th label image based on the n-th print data and the n-th target color information in the n-th region.

Petermann teaches (a) displaying on the display device (paragraph 0025), the screen having (k+1) number of (CMYB region +region 20, fig. 2) regions including k number of individual regions (CMYB region fig. 2) from a first region to a k-th region and a composite region (region 20, fig. 2) , wherein the (a) displaying displays an n-th  image based on the n-th print data in an n-th region, and a composite image formed by superposing k number of images sequentially from a first image based on the first print data to a k-th image based on the k-th print data in the composite region, (fig. 2 showing a composite image 20 and different color (CMYB) of image 20 in different region (paragraph 24 and 25) in Petermann n=4, CMYB)
wherein the (a) displaving displavs the first image, the second image, and the composite label image separately (fig. 2, MCB and 20 region are display separately), independently (MCB and 20 region in fig. 2 are not connected to each other), and simultaneously (MCB and 20 region of fig. 2 can be seen at the same time as shown in fig. 2) in respective ones of the first region, the second region and the composite region on the editing screen (fig. 2 showing a composite image 20 and different color (CMYB) of image 20 in different region (paragraph 24 and 25)),
wherein the n-th print data includes n-th target color information, the n-th target color information including n-th printing color information indicating an n-th printing color (M image is first print data include first target color information and Y image is second print data include second target color information (fig 2 and paragraph 24-25 in Petermann n=4, CMYB);
wherein the (a) displaying displays the n-th image based on the n-th print data and the n-th target color information in the n-th region (fig 2, paragraph 25 displays M image is first print data include first target color information and Y image is second print data include second target color information in Petermann n=4, CMYB).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified the edit screen of Akaiwa to include (a) displaying an editing screen on the display device, the editing screen having (k+1) number of regions including k number of individual regions from a first region to a k-th region and a composite region, wherein the (a) displaying displays an n-th (label in Akaiwa) image based on the n-th print data in an n-th region, and a composite (label in Akaiwa)  image formed by superposing k number of (label in Akaiwa)  images sequentially from a first (label in Akaiwa)  image based on the first print data to a k-th (label in Akaiwa)  image based on the k-th print data in the composite region,
wherein the (a) displaving displavs the first (label in Akaiwa)   image, the second (label in Akaiwa)   image, and the composite (label in Akaiwa) image separately, independently, and simultaneously in respective ones of the first region, the second region and the composite region on the editing screen,

wherein the n-th print data includes n-th target color information, the n-th target color information including n-th printing color information indicating an n-th printing color;
wherein the (a) displaying displays the n-th (label in Akaiwa)  image based on the n-th print data and the n-th target color information in the n-th region.
The reason of doing so is to allow a user to clearly seeing each separation of the image  to assist the user in controlling/managing each color in the printing process to produce a high quality print product efficiently.


Allowable Subject Matter
Claim 2-11 and 13-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
March 18, 2022
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675